1

2

3

4

5

6
                                   UNITED STATES DISTRICT COURT
7
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
8

9    RICHARD CHARLES BERNIER, III;                          1:18-cv-01131-LJO-SKO
     NADEZHDA USTINENKOV,
10                                                          MEMORANDUM DECISION AND
                               Plaintiffs,                  ORDER RE MOTION TO STAY
11                                                          (ECF NO. 17)
                        v.
12
     CALIFORNIA HIGHWAY PATROL
13   OFFICER MICHAEL WALKER, et al.,
14                             Defendants.
15

16                   I. PRELIMINARY STATEMENT TO PARTIES AND COUNSEL

17          Judges in the Eastern District of California carry the heaviest caseloads in the nation, and this

18 Court is unable to devote inordinate time and resources to individual cases and matters. Given the shortage

19 of district judges and staff, this Court addresses only the arguments, evidence, and matters necessary to

20 reach the decision in this order. The parties and counsel are encouraged to contact the offices of United

21 States Senators Feinstein and Harris to address this Court’s inability to accommodate the parties and this

22 action. The parties are required to reconsider consent to conduct all further proceedings before a

23 Magistrate Judge, whose schedules are far more realistic and accommodating to parties than that of U.S.

24 Chief District Judge Lawrence J. O’Neill, who must prioritize criminal and older civil cases.

25

                                                        1
1           Civil trials set before Chief Judge O’Neill trail until he becomes available and are subject to

2    suspension mid-trial to accommodate criminal matters. Civil trials are no longer reset to a later date if

3    Chief Judge O’Neill is unavailable on the original date set for trial. Moreover, this Court’s Fresno Division

4    randomly and without advance notice reassigns civil actions to U.S. District Judges throughout the Nation

5    to serve as visiting judges. In the absence of Magistrate Judge consent, this action is subject to

6    reassignment to a U.S. District Judge from inside or outside the Eastern District of California.

7                                             II. INTRODUCTION

8           This case concerns events stemming from the arrest and detention of Plaintiff Richard Bernier,

9    III (“Bernier”) on or about the evening of November 7 and early morning of November 8, 2017. See

10 generally, First Amended Complaint (“FAC”), ECF No. 10. The FAC alleges two federal causes of

11 action arising under 42 U.S.C. § 1983 (“Section 1983”), namely, that Bernier was the victim of

12 excessive force at the hands of several law enforcement officers that evening, resulting in serious

13 injuries to Bernier; and that Bernier is presently being subjected to retaliatory prosecution for

14 threatening to and then filing a lawsuit based upon the November 7-8, 2017 incident. Id. ¶¶ 23-31. The

15 FAC also alleges a cause of action under California’s Tom Bane Civil Rights Act, Cal. Civ. Code

16 § 52.1; state law causes of action for battery and negligence; and a loss of consortium claim brought by

17 Bernier’s wife, Plaintiff Nadezhda Ustinenkov. Id. ¶¶ 32-48. Plaintiffs seek damages and injunctive

18 relief to prevent the retaliatory prosecution and to expunge any records pertaining to that prosecution. Id.

19 at 10. The FAC names as Defendants California Highway Patrol (“CHP”) Officers Michael Walker,

20 Pablo Lopez, Corde Spencer, and William Avila; unknown additional CHP officers; unknown Fresno

21 County Sheriff’s Department Deputies; other unknown law enforcement officers; and the County of

22 Fresno (“County”). Id. ¶¶ 6-8.

23          Before the Court for decision is a motion to stay filed by Defendants Walker, Lopez, and

24 Spencer (“Moving Defendants”) based in part on the fact that the County criminally charged Bernier

25 with fleeing a peace officer, hit and run, resisting, delaying or obstructing a peace officer, and driving

                                                          2
1    under the influence in connection with the November 7-8 incident. See People of the State of California

2    v. Richard Charles Bernier, Case No. F18900078; see also ECF No. 17-1. The criminal case remains

3    pending. The County joins the motion to stay. ECF No. 18. Plaintiffs oppose any stay of this case. ECF

4    Nos. 21 & 23. Moving Defendants replied, ECF No. 26, which the County joined. ECF No. 27. The

5    matter was taken under submission on the papers pursuant to Local Rule 230(g). Having considered the

6    parties’ arguments in light of the entire record and for the reasons set forth below, the Court dismisses

7    pursuant to Younger v. Harris, 401 U.S. 37 (1971), the claims for injunctive relief, and grants in part the

8    motion to stay as to the remaining claims.

9                                       III. FACTUAL ALLEGATIONS

10          Plaintiffs alleges that on the evening of November 7 and/or the morning of November 8, 2017,

11 Bernier was driving home from a friend’s house when, at some point, he realized he was being pursued

12 by law enforcement patrol vehicles. FAC ¶ 9. Bernier then proceeded to his home, where he exited his

13 vehicle and “jogged” toward his front door. Id. ¶¶ 9-10. At that point, one of the pursuing patrol cars

14 drove onto the lawn of an adjacent property and ran over Bernier’s left leg, breaking Bernier’s foot and

15 pinning him under the vehicle. Id. ¶ 10. Then, according to Plaintiffs, while Bernier was unable to stand

16 up and “was not a threat to any officer as he writhed in pain,” some of the individual officers handcuffed

17 Bernier’s hands behind his back. Id. at ¶ 11. Thereafter, even though Bernier alleges he was lying on the

18 ground and not resisting, some officers took out their batons and began beating Bernier on the head,

19 face, and body, while others used their bare fists and kicked him. Id. at ¶¶ 11-12. Bernier then lost

20 consciousness. Id. ¶ 12.

21          Bernier was then transported to a hospital. Id. ¶ 14. At some point, Bernier protested and

22 criticized the defendant officers’ actions. Id. Thereafter, Plaintiffs allege certain officers interfered with

23 him receiving necessary medical treatment so he could be “rushed to jail,” in part to prevent

24 documentation of the full extent of his injuries. Id. It is further alleged that certain officers made sadistic

25 comments about beating Bernier. Id. ¶ 15. Plaintiffs also allege that, despite his injuries, Bernier was

                                                           3
1    inappropriately sent to one of the regular inmate areas at the Fresno County Jail, where he feared

2    defendant officers would permit or encourage other inmates to assault him so as to conceal their

3    excessive force, all of which Bernier also interpreted as retaliation for his criticism of the defendants.

4    Id.¶ 16. Within several hours, Bernier made bail and was released. Id. ¶ 14. He then was admitted to the

5    hospital for several days “due to the severity of his injuries.” Id. ¶ 17.

6           In early December 2017, Bernier received a notice that the District Attorney declined to

7    prosecute him. Id. ¶ 18. Soon thereafter, in December 2017, Bernier, through counsel, sent a

8    preservation request letter to the Fresno County Sheriff’s Department, disclosing that Bernier would be

9    making a claim based upon the November 7-8, 2017 incident. Id. ¶ 19. On January 8, 2018, the District

10 Attorney “reconsidered” and filed charges against Bernier. Id. ¶ 20.

11                                               IV. DISCUSSION

12 A.       Younger Abstention As Applied to the Requests for Injunctive Relief

13          At the outset, the Court concludes that it must dismiss pursuant to the Younger abstention

14 doctrine Plaintiffs’ requests for injunctive relief against the pending state criminal proceeding. “In

15 Younger, the Supreme Court first articulated the principle that a federal court should not interfere with

16 an ongoing state criminal prosecution. The Court based its holding on two grounds: first, the general

17 reluctance of equity courts to disrupt criminal proceedings, and second, notions of federal-state comity

18 expressed as ‘Our Federalism.’” Goldie’s Bookstore, Inc. v. Superior Court of State of Cal., 739 F.2d

19 466, 469 (9th Cir. 1984) (internal citation omitted). Younger abstention is premised upon “a strong

20 policy of avoiding federal interference in pending state proceedings enforcing state public policy.”

21 Gartrell Const. Inc. v. Aubry, 940 F.2d 437, 441 (9th Cir. 1991). A federal court “must abstain under

22 Younger if four requirements are met: (1) a state-initiated proceeding is ongoing; (2) the proceeding

23 implicates important state interests; (3) the federal plaintiff is not barred from litigating federal

24 constitutional issues in the state proceeding; and (4) the federal court action would enjoin the proceeding

25 or have the practical effect of doing so, i.e., would interfere with the state proceeding in a way that

                                                            4
1    Younger disapproves.” San Jose Silicon Valley Chamber of Commerce Political Action Comm. v. City of

2    San Jose, 546 F.3d 1087, 1092 (9th Cir. 2008).

3           However, Younger leaves “room for federal injunctive intervention in a pending state court

4    prosecution in certain exceptional circumstances—where irreparable injury is ‘both great and

5    immediate,’ where the state law is ‘flagrantly and patently violative of express constitutional

6    prohibitions,’ or where there is a showing of ‘bad faith, harassment, or . . . other unusual circumstances

7    that would call for equitable relief.” Mitchum v. Foster, 407 U.S. 225, 230 (1972) (internal citations

8    omitted); see also Perez v. Ledesma, 401 U.S. 82, 85 (1971) (“Only in cases of proven harassment or

9    prosecutions undertaken by state officials in bad faith without hope of obtaining a valid conviction and

10 perhaps in other extraordinary circumstances where irreparable injury can be shown is federal injunctive

11 relief against pending state prosecutions appropriate.”). “Federal courts have construed the bad-faith

12 exception very narrowly, applying it when the state brings repeated charges solely for the purpose of

13 harassment without the reasonable expectation of conviction, and where systematic deprivations of [a

14 plaintiff’s] rights to raise Constitutional claims in state court have occurred due to judicial bias.”

15 Dilworth v. City of Everett, No. C14-1434 MJP, 2014 WL 6471780, at *2-3 (W.D. Wash. Nov. 17,

16 2014) (internal quotation omitted).

17          The basic elements required for Younger abstention are present here. Plaintiffs admit there is an

18 ongoing state judicial proceeding, FAC ¶ 20, a proceeding that implicates California’s established

19 interest in prosecuting its criminal laws. See Kelly v. Robinson, 479 U.S. 36, 49 (1986) (“the States’

20 interest in administering their criminal justice systems free from federal interference is one of the most

21 powerful of the considerations that should influence a court considering equitable types of relief”).

22 There is no suggestion Bernier will be unable to raise his constitutional claims in state court due to

23 judicial bias, and the injunctive relief requested in this matter (an injunction against the “retaliatory

24 prosecution”) will interfere directly with the ongoing state proceeding.

25          Likewise, there is no basis for application of any of the exceptions to Younger abstention. There

                                                          5
1    is no allegation that repeated charges have been brought solely to harass or that the charges are being

2    pursued without the reasonable expectation of conviction, nor is there any suggestion of systemic

3    judicial bias depriving Bernier of his right to raise Constitutional claims in state court. Therefore, this

4    Court must abstain from exercising jurisdiction over the requests for injunctive relief and those claims

5    are DISMISSED. This dismissal is without leave to amend, as the Court can fathom no plausible path to

6    stating a non-futile injunctive relief claim under the circumstances.

7    B.     Remaining Federal Claims

8           The remaining federal claims focus on various aspects of the November 7-8, 2017 incident. The

9    first cause of action alleges that defendants used excessive and unreasonable force against Bernier when

10 (1) one of the defendant officer’s patrol vehicles ran over Bernier’s leg, breaking his foot; and

11 (2) Bernier was beaten severely and to the point of unconsciousness during the incident. FAC ¶ 24. The

12 second cause of action alleges that defendants retaliated against Bernier in violation of his First

13 Amendment rights to “deter him from taking appropriate legal action against them, . . . for criticizing

14 them and protesting their wrongdoing while he was at the hospital and the jail, and also in the aftermath

15 of his informing the Fresno Sheriff’s Department that he would be taking legal action.” Id.

16 ¶ 28. The retaliation against Bernier allegedly took the form of:

17                  (1) denying Bernier timely and necessary medical care, both at the hospital
                    and the jail, on November 8, 2017, in the immediate aftermath of his
18                  criticism and complaint about the individual defendants’ misconduct and
                    also in an effort to prevent, deter and intimidate him from taking legal
19                  action; (2) assigning Bernier to general population on November 8, 2017,
                    despite his injures, in the immediate aftermath of his criticism and
20                  complaint about the individual defendants’ misconduct and also in an
                    effort to prevent, deter and intimidate him from taking legal action; and
21                  (3) recommending the filing of criminal charges against Bernier after he
                    made it known that he was going to take legal action, even though it had
22                  previously been decided that no charges would be filed against him.

23 Id.

24          The first issue is whether, in light of Heck v. Humphrey, 512 U.S. 477 (1994), any or all of these

25 claims should be stayed until the completion of the state criminal proceedings. A recent decision out of

                                                           6
1    this district summarizes succinctly the approach to Heck required under the present circumstances:

2                  In Heck [], 512 U.S. 477 [], the United States Supreme Court held that “to
                   recover damages for an allegedly unconstitutional conviction or
3                  imprisonment, or for other harm caused by actions whose unlawfulness
                   would render a conviction or sentence invalid, a Section 1983 plaintiff
4                  must prove that the conviction or sentence has been reversed on direct
                   appeal, expunged by executive order, declared invalid by a state tribunal
5                  authorized to make such determination, or called into question by a federal
                   court’s issuance of a writ of habeas corpus.” Id. at 487. Absent an
6                  intervening decision that renders a conviction ineffectual, Heck requires
                   courts to dismiss a Section 1983 action if “a judgment in favor of the
7                  plaintiff would necessarily imply the invalidity of his conviction or
                   sentence.” Id. (emphasis added).
8
                   The United States Supreme Court has held that Heck “is called into play
9                  only when there exists ‘a conviction or sentence that has not been . . .
                   invalidated,’ that is to say, an ‘outstanding criminal judgment.’ ” Wallace
10                 v. Kato, 549 U.S. 384, 393 (2007). Heck does not require dismissal of
                   claims that would “impugn an anticipated future conviction.” Id.; see also
11                 Hopkins v. Contra Costa Cty. Sheriff Dep’t, No. C 12–0415 LHK (PR),
                   2012 WL 2063112, at *2 (N.D. Cal. June 7, 2012) (“Heck does not apply
12                 if plaintiff has only been arrested or charged, not convicted.”). The
                   Wallace court held that such a rule would require “the plaintiff (and if he
13                 brings suit promptly, the court) to speculate about whether a prosecution
                   will be brought, whether it will result in conviction, and whether the
14                 pending civil action will impugn that verdict . . . all this at a time when it
                   can hardly be known what evidence the prosecution has in its possession.”
15                 Wallace, 549 U.S. at 393.

16                 However, the Wallace court also held that “[i]f a plaintiff files a false
                   arrest claim before he has been convicted (or files any other claim related
17                 to rulings that will likely be made in a pending or anticipated criminal
                   trial), it is within the power of the district court, and in accord with
18                 common practice, to stay the civil action until the criminal case or the
                   likelihood of a criminal case is ended.” Id. at 393–94. See also Peyton v.
19                 Burdick, 358 Fed. Appx. 961 (9th Cir. 2009) (staying case where the
                   Section 1983 claims “implicate rulings that are likely to be made in the
20                 pending state court criminal proceeding”). Because the question of
                   whether a Section 1983 action is barred by Heck is more difficult to
21                 answer where the plaintiff is facing charges of resisting arrest or similar
                   conduct arising from the same incident he is claiming excessive force, or
22                 if the plaintiff is alleging false arrest or a similar claim, a stay may be
                   appropriate until such time as the underlying criminal proceedings are
23                 concluded, at which time the court would be in a better position to
                   evaluate whether the Section 1983 action would impugn any conviction
24                 resulting therefrom. See Wallace, 549 U.S. at 393-94. “If the plaintiff is
                   ultimately convicted, and if the stayed civil suit would impugn that
25                 conviction, Heck will require dismissal; otherwise, the civil action will

                                                         7
1                   proceed, absent some other bar to suit.” Id. at 393 (citation omitted).

2    Nuno v. Reyes, No. 1:18-CV-0263-DAD-SKO, 2018 WL 1795982, at *4-5 (E.D. Cal. Apr. 16, 2018).

3           This reasoning, which the undersigned adopts in full, applies with equal force to most of the

4    remaining federal claims in this case, specifically, the entirety of Plaintiffs’ excessive force claim and

5    any claims concerning retaliatory prosecution. It would be difficult, if not impossible, to determine

6    whether and to what extent Plaintiffs’ excessive force claim is barred by Heck until the criminal

7    proceeding concludes. Even adopting Plaintiffs position, articulated in their supplemental opposition,

8    ECF No. 23, that Bernier stopped resisting arrest at some point during the November 7-8 incident yet the

9    use of force continued in excess, it is still possible that some aspect of Plaintiffs’ excessive force claim

10 would be barred or narrowed by a criminal conviction. Likewise, Plaintiffs’ claim of retaliatory

11 prosecution will turn, at least in part, on whether there was an absence of probable cause to bring the

12 charges, see Hartman v. Moore, 547 U.S. 250, 265 (2006), which also may be barred by Heck,

13 depending on the outcome of the criminal proceeding. Accordingly, the request for a stay is GRANTED

14 as to the entire excessive force claim and the retaliatory prosecution aspects of the First Amendment

15 retaliation claim with one narrow exception explained below.

16          One important aspect of Heck is that where a conviction or sentence has been imposed and has

17 not been invalidated, the statute of limitations for any claim that necessarily would call the conviction or

18 sentence into question does not begin to run until the conviction or sentence is set aside. Heck, 512 U.S.

19 at 489. However, the Supreme Court held in Wallace that this deferred accrual rule does not apply to

20 claims that might “impugn an anticipated future conviction,” in part because it is impossible to

21 determine in the abstract whether the civil claim would impugn that entirely speculative

22 verdict/sentence. 549 U.S. at 393 (emphasis in original). The Supreme Court explained in Wallace that

23 the answer to this problem is for a plaintiff to file their civil claim and for the federal court to stay the

24 civil claim until potentially conflicting criminal proceedings are complete. Id. at 393-94.

25          Plaintiffs suggest that they are still in the process of identifying additional defendants that need

                                                           8
1    to be added to the case. If that process is stayed, those potential claims may be subject to dismissal on

2    statute of limitations grounds. ECF No. 21 at 8. The Court agrees with Plaintiffs on this point. It would

3    be highly prejudicial to Plaintiffs to preclude them from amending their complaint to add new

4    defendants, so the stay of the excessive force and retaliatory prosecution claims shall not bar Plaintiffs

5    from doing so.1 However, Plaintiffs also suggest that they need to engage in civil discovery to uncover

6    the identity of relevant officers. On this point, the Court does not agree. Plaintiffs concede that they have

7    received relevant police reports and that these reports have helped them focus on the proper defendants

8    connected to the excessive force allegations. ECF No. 21 at 6. Plaintiffs have failed to demonstrate that

9    they will be unable to discover what they need in connection with naming defendants in the excessive

10 force and retaliatory prosecution claims through the criminal discovery process. Accordingly, the stay of

11 these claims extends to discovery as to those claims.

12            The Court next turns to the remaining aspects of Plaintiffs’ First Amendment retaliation claim.

13 These do not appear to be tethered in any way to the underlying state criminal action. As mentioned, the

14 FAC alleges certain defendants denied Bernier timely and necessary medical care, both at the hospital

15 and the jail, in the immediate aftermath of his criticism and complaint about misconduct and to prevent,

16 deter, and intimidate him from taking legal action. The FAC also alleges that Bernier improperly was

17 assigned to a general population housing area in the Fresno County jail, despite his injuries, also in an

18 effort to prevent, deter, and intimidate him from taking legal action. Plaintiffs’ success in this case on

19 any of these claims would not necessarily imply the invalidity of any future conviction in the underlying

20 state criminal action. Accordingly, because Heck would not be triggered under any scenario regarding

21

22   1
       The Court does not believe that California Government Code § 945.3 warrants a different outcome. That provision states
     that “[n]o person charged by indictment, information, complaint, or other accusatory pleading charging a criminal offense
23   may bring a civil action . . . while the charges against the accused are pending before a justice, municipal, or superior court.”
     Cal. Gov't Code § 945.3 (“Section 945.3”). While state law determines the statute of limitations for Section 1983 suits,
24   Cabrera v. City of Huntington, 159 F.3d 374, 379 (9th Cir. 1998), thereby making Section 945.3 relevant, Section 1983
     tolling under Section 945.3 in turn pivots around whether a civil claim would impugn the result of a state criminal proceeding
25   under Heck. See Cabrera, 159 F.3d at 380-81. This, in turn, implicates Wallace’s suggestion that the most appropriate
     approach is to allow a plaintiff to file their Section 1983 claim and then stay it.
                                                                    9
1    the criminal action, Heck does not provide a basis for imposing a stay as to those allegations.

2           With respect to the remaining aspects of the First Amendment claim, Moving Defendants

3    alternatively suggest that a stay is appropriate for purposes of judicial efficiency pursuant to Landis v.

4    North American Co., 299 U.S. 248 (1936). United States district courts have inherent authority to stay

5    proceedings, for the power to stay “is incidental to the power inherent in every court to control the

6    disposition of the causes on its docket with economy of time and effort for itself, for counsel, and for

7    litigants.” Id. at 254; accord Clinton v. Jones, 520 U.S. 681, 706 (1997) (“The District Court has broad

8    discretion to stay proceedings as an incident to its power to control its own docket.”).

9                     A trial court may, with propriety, find it is efficient for its own docket and
                      the fairest course for the parties to enter a stay of an action before it,
10                    pending resolution of independent proceedings which bear upon the case.

11 Leyva v. Certified Grocers of Cal., Ltd., 593 F.2d 857, 863-64 (9th Cir. 1979). This is true even if the

12 issues in such proceedings are not necessarily controlling with respect to the action before the court. Id.

13 In exercising its discretion, a court must evaluate the competing interests affected by either granting or

14 refusing a stay, including “the hardship or inequity which a party may suffer in being required to go

15 forward, and the orderly course of justice measured in terms of the simplifying or complicating of

16 issues, proof, and questions of law which could be expected to result from a stay.” Lockyer v. Mirant

17 Corp., 398 F.3d 1098, 1110 (9th Cir. 2005) (citation omitted). Put another way, “[i]n determining

18 whether to stay proceedings, the Court considers the following factors: (1) judicial economy; (2) the

19 moving party’s hardship; and (3) potential prejudice to the non-moving party.” Single Chip Sys. Corp. v.

20 Intermec IP Corp., 495 F. Supp. 2d 1052, 1057 (S.D. Cal. 2007). A court must “balance the length of the

21 stay against the strength of the justification given for it.” Yong v. I.N.S., 208 F.3d 1116, 1119 (9th Cir.

22 2000). “If a stay is especially long or its term is indefinite,” a court should “require a greater showing to

23 justify it.” Id.

24          Critically, the party proposing a stay bears the burden of proving a stay is warranted under the

25 discretionary Landis factors. Clinton, 520 U.S. at 708. The Court finds that Moving Defendants have

                                                            10
1    failed to meet this burden in connection with the remaining First Amendment retaliation claims. They

2    have made no showing of hardship, particularly in light of Plaintiffs’ asserted interest in expeditious

3    resolution of his claims. Likewise, although Defendants correctly point out that this Court is

4    extraordinarily busy, that, standing alone, is not a justification for staying a civil claim. Accordingly, the

5    request for a stay is DENIED as to Plaintiffs’ First Amendment retaliation claims premised on failure to

6    provide appropriate medical care and/or prison housing.

7    C.       State Claims

8             As mentioned, the FAC also alleges a cause of action under California’s Tom Bane Civil Rights

9    Act, Cal. Civ. Code § 52.1; state law causes of action for battery and negligence; and a loss of

10 consortium claim brought by Bernier’s wife. Id. ¶¶ 32-48. For the most part, these claims parallel and

11 incorporate by reference the federal claims. The Court sees no reason that its findings regarding the stay

12 would not apply with equal force to any parallel aspect of the state law claims. The request for a stay is

13 GRANTED as to state law claims premised upon excessive force or retaliatory prosecution, with the

14 exception that Plaintiffs may amend those claims to add new defendants.2 To the extent the claims are

15 premised upon the other allegations of retaliation (failure to provide medical care and/or inappropriate

16 jail housing), the request for a stay is DENIED.

17                                            V. CONCLUSION AND ORDER

18            For the reasons set forth above:

19            (1) Plaintiffs’ requests for injunctive relief are DISMISSED in light of Younger;

20            (2) The request for a stay is GRANTED IN PART AND DENIED IN PART:

21                     (a) the case is STAYED as to federal and state law claims premised upon excessive force

22                     or retaliatory prosecution, with the exception that Plaintiffs may amend those claims to

23

24   2
      Even if the reasoning set forth above, supra note 1, regarding the implications of Section 945.3 tolling for Section 1983
     claims does not apply directly to the state law claims, there is no point to allowing Plaintiffs to amend their Section 1983
25   claims while precluding them from amending related state law claims. Accordingly, Plaintiffs may amend their state law
     claims of excessive force and retaliatory prosecution despite the stay.
                                                                    11
1               add new defendants;

2               (b) the case may proceed as to the other allegations of retaliation (failure to provide

3               medical care and/or inappropriate jail housing).

4

5    IT IS SO ORDERED.

6      Dated:   March 13, 2019                          /s/ Lawrence J. O’Neill _____
                                               UNITED STATES CHIEF DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                     12
